DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to interview conducted on 11/04/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Noah Kitts on 11/04/2021.

The application has been amended as follows: 

(Currently Amended) A method comprising:

by program instructions on a computing device,

receiving a workload for execution on a composed system;

extracting workload characteristics from the workload;

matching the workload characteristics to one of a plurality of resource models stored in a resource model repository, wherein the resource model comprises an initial configuration of compute elements for the composed system and a configuration modification to the initial configuration of the compute elements as , wherein the resource model further comprises a trigger point indicating when, during the execution of the workload, the initial configuration of compute elements is to be modified; 

composing the composed system from a subset of compute elements in a resource pool of compute elements, wherein the subset of compute elements satisfies requirements of the initial configuration of compute elements described by the resource model; and

executing, based on the resource model, the workload using the composed system, including modifying, during the execution of the workload and in response to detecting the trigger point, the initial configuration of the compute elements according to the configuration modification of the resource model. 

(Original) The method of claim 1, further comprising: 

generating a tuned resource model based on a comparison of the resource model to a monitored workload performance of the workload executing on the composed system.

(Original) The method of claim 1, wherein receiving the workload for execution on the composed system comprises receiving a workload application and workload data,

wherein extracting workload characteristics of the workload comprises extracting data characteristics from the workload data and extracting application characteristics from the workload application, and

wherein matching the characteristics to a resource model comprises matching the application characteristics and the data characteristics to the resource model.

Canceled

(Original) The method of claim 1, wherein matching the workload characteristics to the resource model comprises selecting the resource model based on comparing the workload characteristics to a plurality of resource model workload characteristics.

(Original) The method of claim 1, wherein modifying the initial configuration of the compute elements according to the resource model comprises one selected from a group consisting of: 

removing a communications link on an interconnect fabric between at least two of the subset of compute elements, and 

adding a communications link on an interconnect fabric between an additional compute element and the subset of compute elements. 

(Original) The method of claim 1, wherein the subset of compute elements comprises a hardware compute element and a software compute element.

(Currently Amended) An apparatus comprising a computing device, a computer processor, and a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of:

receiving a workload for execution on a composed system;

extracting workload characteristics from the workload;

matching the workload characteristics to one of a plurality of resource models stored in a resource model repository, wherein the resource model comprises an initial configuration of compute elements for the composed system and a configuration modification to the initial configuration of the compute elements as the workload executes, wherein the resource model further comprises a trigger point indicating when, during the execution of the workload, the initial configuration of compute elements is to be modified; 

composing the composed system from a subset of compute elements in a resource pool of compute elements, wherein the subset of compute elements satisfies requirements of the initial configuration of compute elements described by the resource model; and

executing, based on the resource model, the workload using the composed system, including modifying, during the execution of the workload and in response to detecting the trigger point, the initial configuration of the compute elements according to the configuration modification of the resource model. 

(Original) The apparatus of claim 8, wherein the computer program instructions further cause the apparatus to carry out the step of: 

generating a tuned resource model based on a comparison of the resource model to a monitored workload performance of the workload executing on the composed system.

(Original) The apparatus of claim 8, wherein receiving the workload for execution on the composed system comprises receiving a workload application and workload data,

wherein extracting workload characteristics of the workload comprises extracting data characteristics from the workload data and extracting application characteristics from the workload application, and

wherein matching the characteristics to a resource model comprises matching the application characteristics and the data characteristics to the resource model.

Canceled

(Original) The apparatus of claim 8, wherein matching the workload characteristics to the resource model comprises selecting the resource model based on comparing the workload characteristics to a plurality of resource model workload characteristics.

(Original) The apparatus of claim 8, wherein modifying the initial configuration of the compute elements according to the resource model comprises one selected from a group consisting of: 

removing a communications link on an interconnect fabric between at least two of the subset of compute elements, and 

adding a communications link on an interconnect fabric between an additional compute element and the subset of compute elements. 

(Original) The apparatus of claim 8, wherein the subset of compute elements comprises a hardware compute element and a software compute element.

(Currently Amended) A computer program product including a non-volatile computer readable storage medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of:

receiving a workload for execution on a composed system;

extracting workload characteristics from the workload;

matching the workload characteristics to one of a plurality of resource models stored in a resource model repository, wherein the resource model comprises an initial configuration of compute elements for the composed system and a configuration modification to the initial configuration of the compute elements as the workload executes, wherein the resource model further comprises a trigger point indicating when, during the execution of the workload, the initial configuration of compute elements is to be modified; 

composing the composed system from a subset of compute elements in a resource pool of compute elements, wherein the subset of compute elements satisfies requirements of the initial configuration of compute elements described by the resource model; and

executing, based on the resource model, the workload using the composed system, including modifying, during the execution of the workload and in response to detecting the trigger point, the initial configuration of the compute elements according to the configuration modification of the resource model.

(Original) The computer program product of claim 15, wherein the computer program instructions further cause the computer to carry out the step of: 

generating a tuned resource model based on a comparison of the resource model to a monitored workload performance of the workload executing on the composed system.

(Original) The computer program product of claim 15, wherein receiving the workload for execution on the composed system comprises receiving a workload application and workload data,

wherein extracting workload characteristics of the workload comprises extracting data characteristics from the workload data and extracting application characteristics from the workload application, and

wherein matching the characteristics to a resource model comprises matching the application characteristics and the data characteristics to the resource model.

Canceled

(Original) The computer program product of claim 15, wherein matching the workload characteristics to the resource model comprises selecting the resource model based on 

(Original) The computer program product of claim 15, wherein modifying the initial configuration of the compute elements according to the resource model comprises one selected from a group consisting of: 

removing a communications link on an interconnect fabric between at least two of the subset of compute elements, and 

adding a communications link on an interconnect fabric between an additional compute element and the subset of compute elements. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195